 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof Section 8(b) (4) (ii) (B) of the Act,I shall recommend that it cease such conductand like or related acts,and take certain affirmative action to effectuate the purposesof the Act.While the electrical work stopped by Respondent's conduct was com-pleted prior to the hearing in this proceeding,and Respondents and its agents did;not interfere with the resumed work,there is no guarantee disclosed by the evidenceof record that Respondent will not engage in similar conduct in the future.Re-spondent refrained from interfering with the work resumed by Hoertz on or aboutJanuary 30,1962,because an unfair labor practice charge had been filed againstit,and the General Counsel of the Board had the charge under investigation.Re-spondent did not assure Ohio that it would not repeat its conduct of January 9, 10,and 11,1962.In fact,Seeholzer made clear to the president and vice president ofOhio that Respondent would not permit it to contract for construction work witha nonunion electrical contractor.Itsnoninterference with the resumed work andits indication to Ohio that it would not interfere,were clearly an expedient effort to,avoid liability for its prior illegal conduct.For these reasons,I recommend to theBoard that it issue an order against Respondent to protect Ohio from future sec-ondary illegal conduct of Respondent.Upon the basis of the foregoing findings of fact,and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.OhioPipeand Supply Company is engaged in commerce within the meaningof Section 2(6) and(7) of the Act,and is a person engaged in commerce or in anindustry affecting commerce within the meaning of Section8 (b) (4) (ii) (B) of theAct.2.RespondentElectricalWorkers Union Local38, InternationalBrotherhoodof ElectricalWorkers,AFL-CIO,isa labor organizationwithin themeaning ofSection 2(5) of the Act.3.The saidRespondent ElectricalWorkers Union Local 38 violatedSection8(b)(4 (ii) (B) of the Actby threatening,coercing, and restrainingOhioPipe andSupply Companyto force or require it to cease doing businesswith Raymond J.Hoertz,doing business as Hoertz Electric Maintenance Co.4.The aforesaidunfair labor practices affect commercewithin themeaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Allen-Stevens CorporationandArchitectural&EngineeringGuild,Local 66, American Federation of Technical Engineers,.AFL-CIO.Case No. Z-CA-8464.August 16, 1962DECISION AND ORDEROn June 12, 1962, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed, asset forth in the attached Intermediate Report.Thereafter, the Gen-eralCounsel filed exceptions to the Intermediate Report and a sup-porting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].138 NLRB No. 23. ALLEN-STEVENS CORPORATION169The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the General Counsel's exceptions and brief, and theentire record in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'[The Board dismissed the complaint.]1The General Counsel contends that the Trial Examiner's credibility findings are errone-ous.It is the policy of the Board,however, not to overrule a Trial Examiner's credibilityfindings except where a clear preponderance of all the relevant evidence convinces us thatthese findings are incorrectNo such conclusion is warranted in this case.SeeStandardDry Well Products,Inc.,91 NLRB 544, enfd.188 F. 2d 362(CA. 3).INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on February 13, 1962,by Architectural &Engineering Guild,Local 66,American Federation of Technical.Engineers,AFL-CIO,herein calledtheUnion,theRegional Director for the Second Region of the National LaborRelations Board,herein called the Board,on March 16,1962,issued a complaintagainstAllen-StevensCorporation,herein calledRespondent.The complaintalleges, in substance,that Respondent,by its agents,in February1962, committedunfair labor practices by (1) interrogating employees concerning their support ofthe Union and threatening that if they designated the Union as their bargainingrepresentative Respondent would reduce payments to them under an existing profit-sharing plan; and(2) on orabout February9, 1962, dischargingIzchak Cycowiczbecause of his union activity,thus violating Section 8 (a) (1) and(3) of theNationalLabor Relations Act, as amended(29 U.S.C.,Sec. 151,et seq.),herein called theAct.Respondent's answer denies the commission of any unfair labor practices.Pursuant to due notice,Trial Examiner HoraceA. Ruckelconducted a hearing atNew York, New York,on May 2 and 3,1962,at which all parties were representedby counsel.At theconclusion of the hearing the parties argued the issues orally.Respondent subsequently filed a brief.Uponthe entire record,and from my obser-vation of the witnesses,I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a New York corporation having its office and place of business inNew York City,where it is engaged in the manufacture,sale, and distribution of die-castings and related products.It employs about 200 employees.During the yearprior to the issuance of the complaint Respondent manufactured,sold, and dis-tributed at its New York plant products valued in excess of $500,000, of whichproducts valued in excess of $50,000 were shipped from its plant in interstatecommerce directly to States of the United States other than the State of New York.The complaint alleges and Respondent's answer admits that Respondent is engagedin commerce within the meaning of Section 2(6) and (7)of the Act.U. THE LABOR ORGANIZATION INVOLVEDThe complaintalleges andRespondent's answer admitsthat the Unionis a labororganizationwithin themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The alleged discriminatory discharge of Cycowicz1.BackgroundThe Union began organizing Respondent's technical employees,about 11 in num-ber, in December 1961.At a meeting on December 26, Jerry Raimist,businessmanager for the Union,gave a number of application cards to Izchak Cycowicz who 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDdistributed them among his fellow employees and obtained some signatures.OnFebruary 2 the Union filed a petition for certification in the Board's New Yorkoffice.Two days previously,January 31, Raimst wrote Respondent a letter advisingit that the Union had organized its engineering employees,and requesting recog-nition and a conference to discuss a contract.Respondent received this letter onFebruary 1.2.ThedischargeCycowicz was employed by Respondent in August 1957, as a project engineer, aposition which he held until his discharge on February 9, 1962, under circumstanceshereinafter related.His immediate supervisor was Murray Sanders, Respondent'streasurer and chief engineer,with whom he did most of the work on conduit fittings,one of Respondent'sprincipal products.Murray Sanders own superiorisAlbertSanders, his brother, who is Respondent'spresident.Respondent employed fourproject engineers, two of whom combined engineering work with sales promotion.Cycowicz and another employee, De Angelis, hired in January 1961, confined them-selves principally to technical engineering projects.Both the Sanders brothers testified freely that Cycowicz is technically very com-petent in the engineering sense of the term.Their testimony,however, is thatbeginning about 2 years before Cycowicz'discharge,said to be because of his"unproductivity,"Respondent became increasingly dissatisfied with his work per-formance.They state that Cycowicz,though technically able, spent too much timeon most of his projects.According to Albert Sanders, Cycowicz, though a "pain-stakingly intelligentman," could not or would not turn out the amount of work,demanded of him.He characterized him as follows:I think also that he is unimaginative.Thatis not to say that he is not good atthe detailed development,if given enough time, of specific projects which havealready been laid out for him, and most of all-I resented or was amazed, Ishould say, by his attitude.He made me slightly crazy, I would say, wheneverI discussed things with him, because he had a way of arguing with you whichyou could never really beat.He quibbled,he brought up all kinds of falseanalogies-Ihad the feeling-that he enjoyed more proving why somethingcould not be done than accomplishing it.This went on all the time.Whenever we got in a discussion he would draw uponthe Book of the Ages to prove points in engineering or in practical manage-ment of an engineering project,and this was quite upsetting.The testimony of Murray Sanders was in the same vein:Q. Now,how long-standing was this discontent with productivity and attitude?A. Last couple of years at least-after a while I realized that the amount ofhis work was somewhat below par. The quality of it was very high,so there-fore I endeavored to get more work out ofCycowicz.However, as these thingsusually are, it was a lost cause.For the last year or two-I had been con-templating(letting)him go. For the last year or year and a half I had beenattempting to let him go(and get)someone with his qualifications but one whowanted toworka littlebit harder.Some of Respondent's complaints were more specific.Evidence was introducedas to various projects where he failed to meet production schedules,and some ofwhich led to customer complaints.The record also shows that during the last 40weeks of his employment he was late reporting for work 52 times. In August 1961,Murray Sanders remonstrated with Cycowicz concerning repeated tardiness andthreatened to have him punch a timeclock.Sanders backed down,however, whenCycowicz argued that this might make matters worse, and intimated that he mightquit.It is evident from the record that Albert Sanders, who had overall responsibilityfor production and was in close contact with Respondent'scustomers,was moreconvinced than his brother, and dating from an earlier period, that Cycowicz wasunsuitable.In January 1962 Albert Sanders, exasperated by an excuse given byCycowicz as to why he had not conferred with Feinstein, another engineer, on a pro-duction matter, told Cycowicz that if he worked for him (Sanders) he would dis-charge him. In the spring of 1961, Albert Sanders told Murray Sanders that he feltvery strongly that Cycowicz should be let go and urged him to see about getting areplacement for him.Murray Sanders agreed and on May 1, June 28, and in October1961, caused to run in the New York Times advertisements calling for a mechanicalengineer to replace Cycowicz.The advertisements are in evidence.The responses,however,were disappointing and on November 28 or 29 Respondent engaged Sidney ALLEN-STEVENS CORPORATION171Koran, a personnel consultant,who had previously recruited De Angelis for Re-spondent.According to the testimony of both Koran and Murray Sanders, which Icredit, Sanders told Koran that Respondent was seeking a replacement for Cycowicz,with whom he expressed dissatisfaction,and hoped that anyone whom he recruitedwould have a "positive attitude" toward his work, with emphasis on productivity.Koran inserted classified advertisements in the Times on December 3, 10, and 17,1961, and January 9, 1962.The advertisement of January 9 was answered by one Alfred Hasler whom Koraninterviewed on January 10 and found to be satisfactory.Accordingly, on January 17,Koran brought Hasler to Respondent's plant where he was interviewed by MurraySanders who told Hasler that his references would be checked and that Sanderswould keep in touch with him. Sanders next interviewed Hasler on January 23 andoffered him the job at a salary of $1,100 more a year than Respondent had beenpaying Cycowicz.Hasler tentatively accepted the offer. It was agreed that his thenpresent employer should be given 2 weeks' notice and that Hasler and Sanders shouldmeet again on January 26 to conclude arrangements with a view to his beginningwork on Monday, February 5. On the following day Murray Sanders informedAlbert Sanders that he had found a satisfactory replacement for Cycowicz and itwas decided that he should be informed on Friday, February 2, that he was terminatedand given 2 weeks' termination pay.Hasler, however, broke his appointment for January 26 on the excuse of sickness,and on Tuesday, January 30, Hasler's wife called Murray Sanders and told himthat Hasler had decided to decline Respondent's offer.The two Sanders brothers dis-cussed the matter that day and decided to go ahead with their plans to let Cycowiczgo onFebruary 2 and to renew their efforts to obtain a replacement.Murray Sanderswas to take over Cycowicz'duties in the meantime.The above account is based upon the consistent,credited testimony of MurraySanders, Albert Sanders, Koran, and Hasler.On Thursday, February 1, as hasbeen related,Respondent received the Union's letter of the previous day informingRespondent that the Union had organized its technical engineering employees.Mur-ray Sanders testified that the Union's letter "flabbergasted" him.Albert Sanders de-scribed it as a "bombshell."Both stated that they had no idea up to that time thatthe Union was engaged in organizing Respondent's technical staff.Theydecided tohold up Cycowicz' discharge, which was to have taken effect on the following day,and to consult counsel.Murray Sanders was due to be out of town the followingweek so the retention of counsel and a final decision as toCycowiczwas left toAlbert Sanders.Albert Sanders consulted counsel on February 6 and was advisedto proceed with Cycowicz'termination if sound management required it.Sandersaccordingly discharged him on February 9.ConclusionsAny finding that Cycowicz was discriminately discharged by Respondent in con-travention of the Act must rest solely upon the concurrence of two events: TheUnion's letter of January 31 announcing the organization of Respondent's employeesby the Union, and the discharge of Cycowicz, its most active supporter, on February 9.Thereis no showing in the record of any independent act of interference, restraint, orcoercion,' or of any opposition to the Union expressed prior to the discharge.I am convinced that the concurrence of these two events,frequently so persuasivein Board cases, is in this case only coincidental.I found both Murray Sanders andAlbert Sanders frank and straightforward in their demeanor,and their testimonyresponsive and convincing. I credit their statements that they had no knowledgethat the Union was organizing its employees prior to February 1, and there is noevidence that they did.It is not controvertible that Respondent had for some time been seeking a replace-ment for Cycowicz with whose productivity as a project engineer it had becomeprogressively dissatisfied.Respondent,beginning in May 1961, took initial steps tofind a competent replacement and the last of November referred the task to anindustrial consultant.This was a month before the Union began the organization ofRespondent's employees.Hasler, Cycowicz'prospective successor,was interviewedand offered Cycowicz' job 2 weeks before receipt of the Union's letter of January 31.It is understandable that the Union's letter, received the day before Respondenthad planned to discharge Cycowicz, faced Respondent with a dilemma.Clearly,it risked a charge of unfair labor practice if it proceeded at this juncture with its1The allegations in the complaint that Respondent, after Cycowicz' discharge, threatenedemployees with a reduction in payments under it profit-sharing plan is hereinafter dis-cussed under separate heading 172DECISIONSOF NATIONALLABOR RELATIONS BOARDplan to discharge a member of the bargaining unit.Accordingly, it held the dis-charge in abeyance pending the advice of counsel.It is apparent from the record as a whole that while Cycowicz was technicallycompetent, his traits of personality militated against his productivity as an engineerand exasperatedmanagement,as illustrated by the testimony of Albert Sanders,previously set forth.Cycowicz exhibitedsomeof these traits while on the witnessstand.He wasin turnunresponsive and eager, argumentative and opinionated. Ifound himengagingand intelligent and at no point untruthful or hostile.But thecategorical was beyond him, and what he had to say was lost in the saying of it.I have no doubt that as a technical projectengineerRespondent found him frus-trating and that his personality traits, though subjective, were real and resulted ina substantialfallingoff in his productivity.I conclude and find that Respondent discharged Cycowicz for legitimate businessreasons andnot because of his union membership and activity.B. Alleged acts of interference, restraint, and coercionSeveral witnessescalled by the General Counsel testified that during the weekprior to February9 andafter Respondent's receipt of a copy of the Union's repre-sentation petition filed on February 2, Albert Sanders discussed with them theUnion's appearance in the plant and during the conversation stated that he hadjust hired a labor attorneyat anexpense of $1,000 and that this would have tocome "off the top" of Respondent's profit-sharing plan. Sanders admitted the sub-stance ofthis attributed remark which he testified, and which I find, was in accordwith the facts.Respondent's profit-sharing plan is set up in such a way that allprofits over $20,000 go into the plan. Its operation was a subject for discussion and,on occasion, for criticism among the employees.Sanders' explanation for hisremark is that he thought dissatisfaction with the plan might have been the reasonfor bringing in the Union and he wished to point out that the money in the plan hadbeen diminished by $1,000 because of its advent. In the circumstances I do not findSanders' statement to constitute a threat of reprisal, or to be interference, restraint,or coercion within the meaning of Section 8(a)(1) of the Act.Upon thebasisof the foregoing findings of fact, and upon the entire record, Imakethe following:CONCLUSIONS Of LAW1.The operations of Respondent occur in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Architectural & Engineering Guild, Local 66, American Federation of Tech-nical Engineers, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.Respondent, in discharging Izchak Cycowicz on February 9, 1962, did notengage in unfair labor practices as alleged in the complaint within the. meaning ofSection 8(a)(3) and (1) of the Act.4.Respondent did not violate Section 8(a)( I) of the Act by threatening to reducepayments to employees from its profit-sharing plan if they designated the Union astheir bargaining representative.5.Contrary to theallegationsof the complaint, Respondent did not commitunfair labor practices by interrogation of employees concerning their union mem-bership or activity.RECOMMENDATIONUpon the basis of the foregoing findings of fact and conclusions of law, I recom-mend that the complaint herein be dismissed.J.R. SimplotCompanyandAmerican Federation of GrainMillers,AFL-CIO.CaseNo. 19-CA-93374.August 17, 1962DECISION AND ORDERUpon charges duly filed by the American Federation of GrainMillers,AFL-CIO, herein called the Grain Millers, the General138 NLRB No. 20.